ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 27 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,750,063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image focusing adjustment module and control module in claim 58; image processing module in claim 59; image focusing adjustment module and control module in claim 64; image processing module in claim 65.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 50 is allowable because the prior art of record fails to teach or suggest an assembly comprising: a frame member configured to receive the focusing holder member, wherein the focusing holder member capable of tilting about a second axis, wherein: the second axis is orthogonal to the first axis, the frame member defines a first rotation friction fitting tilt member and a second rotation friction fitting tilt member, and the first rotation friction fitting tilt member and the second rotation friction fitting tilt member are defined on opposite walls of the frame member, in combination with the other elements of the claims.  The closest prior art of record, Kwon discloses an imaging module for which a tilt adjustment can be performed, however, Kwon’s tilt adjustment relies on threaded screws which all connect to the same surface of the frame member and therefore fails to teach or suggest “the frame member defines a first rotation friction fitting tilt member and a second rotation friction fitting tilt member, wherein the first rotation friction fitting tilt member and the second rotation friction fitting tilt member are defined on opposite walls of the frame member” as currently claimed.
Claims 51 and 53-57 are allowable due to their dependence on claim 50.
Claim 58 is allowable because the prior art of record fails to teach or suggest a focusing adjustment method comprising: rotating a neck member relative to a top member about a first axis that causes a rotational adjustment of a lens barrel assembly received within the neck member; and 3 of 10LEGAL02/41781890v2Appl. No.: 16/924,414positioning, by the plurality of actuators controlled by the control module, a tilt adjustment member that causes tilt adjustment of the top member relative to a frame member about a second axis, wherein the top member is received within the frame member, in combination with the other elements of the claim.  The closest prior art of record, Kikuchi et al. (United States Patent Application Publication 2009/0180021) teaches a method for image focusing adjustment including analyzing an image of a test chart and adjusting a camera module alignment based on the results.  However, Kikuchi et al. fails to teach or suggest “rotating a neck member relative to a top member about a first axis that causes a rotational adjustment of a lens barrel assembly received within the neck member; and 3 of 10LEGAL02/41781890v2Appl. No.: 16/924,414positioning, by the plurality of actuators controlled by the control module, a tilt adjustment member that causes tilt adjustment of the top member relative to a frame member about a second axis, wherein the top member is received within the frame member” as currently claimed.
Claims 59-63 are allowable due to their dependence on claim 58.
Claim 64 is allowable because the prior art of record fails to teach or suggest a system comprising: a control module configured to control a plurality of adjustments through a plurality of actuators of the image focusing adjustment module based on an analysis of a first image captured by the image focusing adjustment module, wherein, the plurality of adjustments comprises: rotate a neck member relative to a top member about a first axis that causes a rotational adjustment of a lens barrel assembly received within the neck member; and position a tilt adjustment member that causes tilt adjustment of the top member relative to a frame member about a second axis, wherein the top member is received within the frame member, in combination with the other elements of the claim.  The closest prior art of record, Kikuchi et al. (United States Patent Application Publication 2009/0180021) teaches a system for image focusing adjustment including analyzing an image of a test chart and adjusting a camera module alignment based on the results.  However, Kikuchi et al. fails to teach or suggest “a control module configured to control a plurality of adjustments through a plurality of actuators of the image focusing adjustment module based on an analysis of a first image captured by the image focusing adjustment module, wherein, the plurality of adjustments comprises: rotate a neck member relative to a top member about a first axis that causes a rotational adjustment of a lens barrel assembly received within the neck member; and position a tilt adjustment member that causes tilt adjustment of the top member relative to a frame member about a second axis, wherein the top member is received within the frame member” as currently claimed.
Claims 65-69 are allowable due to their dependence on claim 64.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696